DIETRICH, Circuit Judge.
This is one of the Sacramento Suburban Fruit Lands Company eases.
The charge to the jury covers 20 pages of the printed transcript, and the major portion thereof, approximately 16 pages, is given to a discussion of the testimony. The comment and argument therein contained are of such character as to bring it within the condemnation of the rule recognized in our decision in Sacramento Suburban Fruit Lands Co. v. Parker (No. 5680) 36 F.(2d) 926, another case in the same group this day decided.
Accordingly the judgment will be reversed.